Citation Nr: 0008535	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to June 
1946.  He was a Prisoner of War (POW) from May 6, to August 
4, 1942.  He died in October 1989.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDINGS OF FACT

1.  In November 1990, the Board denied service connection for 
the cause of the veteran's death. 

2.  Evidence received since the November 1990 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The November 1990 Board decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the November 1990 Board 
decision is not new and material; the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain diseases, 
including cardiovascular disease, when the disorder is 
manifest to a compensable degree within the initial post-
service year. 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999). ifest to a 
compensable degree at any time after service.  38 C.F.R. § 
3.309(c) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.  Title 38, United States 
Code, Section 5108, however, provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior Board decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7104.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, then the merits of the claim may be evaluated 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107 has been met.  Elkins v. West, 12 Vet. App. 209, 218 
(1999).

In a November 1990 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, in February 1997, the appellant sought to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  As such, the Board finds that the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since the November 1990 Board 
decision.

Evidence that was of record at the time of the Board's 
November 1990 decision were the veteran's service medical 
records which are devoid of any subjective complaints or 
objective findings relating to any cardiovascular disorder.  
During physical examinations, conduced in June 1945 and June 
1946, the veteran's cardiovascular system and blood pressure 
readings were normal.  

Other evidence that was of record in November 1990 was a 
January 1960 VA examination report which showed that the 
veteran's heart sounds were strong and regular, and there was 
no adventitious sounds or murmurs.  A cardiovascular disorder 
was not recorded at that time.  

Also of record were statements, submitted by [redacted]
[redacted], [redacted] and [redacted], received by the RO in 
April 1960 and December 1962, respectively.  These statements 
do not refer to the veteran having any cardiovascular 
disorder or swelling of the lower extremity during his period 
of captivity in World War II.  

The evidence in November 1990 also included private and VA 
medical reports, dating from January 1964 to July 1973.  
These reports show that in January 1964, the veteran 
complained of chest pain on slight physical exertion.  An 
assessment of chronic mild hypertension was entered.  During 
a February 1964 VA examination, a diagnosis of generalized 
arteriosclerosis was entered.  The remainder of the records 
reflect that the veteran continued to complain of chest pain, 
and that diagnoses of essential hypertension and angina 
pectoris were recorded.   

The veteran's certificate of death was also of record in 
November 1990 and indicates that he died in October 1989 at a 
private hospital.  The immediate cause of death was cardio 
pulmonary arrest due to a myocardial infarction, which was 
due to underlying atheroscerlotic heart disease and 
idiopathic hypertrophic osteoarthropathy.  The death 
certificate does not indicate whether an autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for residuals of a shrapnel wound of 
the right leg with a Muscle Group XII injury, evaluated as 10 
percent disabling.  

Evidence that was submitted after the November 1990 Board 
decision includes VA and private medical records, dating from 
1989 to 1995, and statements, submitted by Mrs. [redacted]
and Mrs. [redacted], dated in June 1998.

VA and private medical reports, dating from 1989 to 1995, 
primarily show treatment for the appellant and the veteran's 
daughter.  However, reports, submitted by the Nueva Ecija 
Doctors Hospital, Inc, dated in October 1989, reflect that 
the veteran was admitted to the hospital for complaints of 
chest pain, which was determined to have been an acute 
myocardial infarction.  The veteran died on the fourth day of 
his hospitalization as a result of an acute myocardial 
infarction and atherosclerotic heart disease.  

In statements submitted by Mrs. [redacted] and Mrs. 
[redacted], dated in June 1998, they indicate that 
during the veteran's lifetime, he suffered from swelling of 
his feet and legs.  These statements do not contain any 
references to the veteran suffering from edema of the lower 
extremity during his period of captivity during World War II.  

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
has considered all of the evidence presented since the 
November 1990 decision in light of the evidence that was 
available at that time.  Significantly, however, while this 
evidence is new, none of the evidence is material, and none 
of the evidence is so significant that it must be considered 
in order to fairly decide the merits of appellant's claim.  
In this regard, none of the evidence is probative of whether 
the veteran's death was etiologically related to his service-
connected residuals of a shell fragment wound of the right 
leg, or shows that he experienced localized edema during his 
period of captivity as a POW.  While the statements, 
submitted by Mrs. [redacted] and Mrs. [redacted],
dated in June 1998, reflect that the veteran 
experience swelling of his legs and feet during his lifetime, 
they are silent as to whether or not he had localized edema 
between May 6 and August 4, 1942.  

In addition, although newly submitted medical reports from 
Nueva Ecija Doctors Hospital, Inc show that the veteran's 
demise was a result of a myocardial infarction and 
atherosclerotic heart disease, they do not show that his 
service-connected residuals of a shell fragment wound of the 
right lower leg caused or contributed substantially or 
materially to his death.  Overall, there is no competent 
evidence linking the cause of the veteran's death to either 
his military service, to a service connected disorder or to 
his POW experience.  Rather, the only evidence suggesting a 
relationship to service is that proffered by the appellant 
and her friends and family.  Significantly, however, while 
the appellant and her friends and family are competent to 
report what they saw during the time they observed the 
veteran, they are not competent to provide a medical 
diagnosis or evidence that requires medical knowledge.  Thus, 
in pertinent part, neither the appellant or her friends and 
family are not competent to diagnose the veteran as having 
localized edema while in captivity during World War II.  
Simply put, lay persons are not competent or trained to 
render testimony concerning issues of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of any newly submitted evidence indicating 
that the veteran acquired a cardiovascular disease, including 
hypertension, during service or that such disability was 
manifested to a degree of 10 percent or more within a year of 
discharge from service, service connection for the cause of 
the veteran's death is not warranted on a presumptive basis.  
While the Board is sympathetic to the appellant's position 
and recognizes the honorable service rendered by the veteran, 
including his term as a POW, the evidence received since the 
November 1990 RO decision is either cumulative of evidence 
previously of record or not probative of the issue at hand 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
Board concludes that the evidence submitted subsequent to the 
November 1990 Board decision is not new and material and the 
claim is not reopened.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the assertion 
that the veteran's inservice smoking caused his development 
of atherosclerotic heart disease and ultimately his demise.  
The appellant, however, as a lay person untrained in the 
field of medicine is not competent to offer an opinion as to 
the etiology of the veteran's heart disease.  Espiritu.  
Hence, this contention is an insufficient basis upon which to 
reopen her appeal.


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



- 6 -


- 1 -


